                  Case 3:21-cv-05101-RJB Document 7 Filed 06/09/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10
        CLARENCE D. JOHNSON, JR.,                             CASE NO. 21-5101 RJB TLF
11
                                     Plaintiff,               ORDER ADOPTING REPORT AND
12                v.                                          RECOMMENDATION
13      NEW YORK COURT OF APPEALS, et.
        al.,
14
                                     Defendants.
15

16             THIS MATTER comes before the Court on the Report and Recommendation of U.S.

17   Magistrate Judge Theresa L. Fricke. Dkt. 6. The Court has considered the pleadings filed

18   regarding the Report and Recommendation and the remaining file.

19             On February 8, 2021, the Plaintiff filed an application to proceed in forma pauperis

20   (“IFP”) (Dkt. 1, refiled at Dkt. 3) and a proposed civil complaint (Dkt. 1-1). As noted in the

21   Report and Recommendation, the Plaintiff’s hand written proposed complaint is difficult to

22   follow.

23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 1
                Case 3:21-cv-05101-RJB Document 7 Filed 06/09/21 Page 2 of 3




 1          Review of the Complaint. The Plaintiff used a form complaint. Dkt. 1-1. The

 2   “background” section appears to be a series of notes, some in columns, and, for example,

 3   provides “United States Postal Service,” “DOT crimes,” “645 6,7 year old cases,” “lawyer

 4   needed,” “United Parcel Service,” “RICO Acts fugitive of law Biden Trump Obama

 5   Administration Queen Elizabeth United Nations,” and includes various addresses. The claim

 6   one, “due process,” section entitled “Supporting Facts,” provides, in its entirely, “Default of

 7   Judgment cases History Biden Trump Obama Administration Fed Chairman.” Dkt. 1-1, at 3. In

 8   another section of the proposed complaint, labeled “claim two,” although the Plaintiff does not

 9   identify a “claim two,” the fact section states, “you need to follow my guidelines foreign policy

10   U.N. 212-963-4475 US. conflict of interest,” and “Alayne Frankson Wallace Secretary Judicial.”

11   Dkt. 1-1, at 3. As relief, the Plaintiff seeks “prisoner + property seizure.” Id., at 4.

12          Report and Recommendation. The Report and Recommendation reviews the proposed

13   complaint and identifies various deficiencies, noting that the proposed complaint fails to state a

14   claim for relief. Dkt. 6. It notes that the proposed complaint is frivolous as it has no basis in law

15   or fact. Id. The Report and Recommendation also recommends denying the application for IFP

16   as a result of the proposed complaint’s deficiencies. Id. It notifies the Plaintiff that he has the

17   option to object to the Report and Recommendation. Id. The Report and Recommendation

18   recommends that if the Plaintiff fails to pay the filing fee, the should case be dismissed without

19   prejudice. Id.

20          The Plaintiff did not object to the Report and Recommendation or pay the filing fee.

21                                                  DISCUSSION

22          Sua Sponte Dismissal. A federal court may dismiss a case sua sponte pursuant to Fed.

23   R. Civ. P. 12(b)(6) when it is clear that the plaintiff has not stated a claim upon which relief may

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 2
                Case 3:21-cv-05101-RJB Document 7 Filed 06/09/21 Page 3 of 3




 1   be granted. See Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir.1987) ("A trial court

 2   may dismiss a claim sua sponte under Fed. R. Civ. P. 12(b)(6). Such a dismissal may be made

 3   without notice where the claimant cannot possibly win relief."). See also Mallard v. United

 4   States Dist. Court, 490 U.S. 296, 307-08 (1989) (there is little doubt a federal court would have

 5   the power to dismiss frivolous complaint sua sponte, even in absence of an express statutory

 6   provision). A complaint is frivolous when it has no arguable basis in law or fact. Franklin v.

 7   Murphy, 745 F.2d 1221, 1228 (9th Cir. 1984). Unless it is absolutely clear that no amendment

 8   can cure the defect, a pro se litigant is entitled to notice of the complaint’s deficiencies and an

 9   opportunity to amend prior to dismissal of the action. See Lucas v. Dep't of Corr., 66 F.3d 245,

10   248 (9th Cir.1995).

11          The Report and Recommendation (Dkt. 6) properly points out that the proposed

12   complaint fails to state a claim upon which relief can be granted and that it is frivolous because it

13   has no basis in fact or law. The Report and Recommendation (Dkt. 6) should be adopted and the

14   Plaintiff’s application for IFP (Dkts. 1-1 and 3) should be denied. Further, it is clear that no

15   amendment can cure the proposed complaint’s deficiencies. Accordingly, the case should be

16   dismissed without prejudice. All pending motions should be denied as moot.

17          IT IS SO ORDERED.

18          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

19   to any party appearing pro se at said party’s last known address.

20          Dated this 9th day of June, 2021.

21

22
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
23

24


     ORDER ADOPTING REPORT AND RECOMMENDATION - 3
